

Exhibit 10.1

SECURITIES PURCHASE AGREEMENT
 
SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of February 12, 2007,
by and among Composite Technology Corporation, a Nevada corporation (the
“Company”), and the investors listed on the Schedule of Buyers attached hereto
(individually, a “Buyer” and collectively, the “Buyers”).
 
RECITALS
 
A. The Company and each Buyer is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and/or Rule 506
of Regulation D (“Regulation D”) as promulgated by the United States Securities
and Exchange Commission (the “SEC”) under the 1933 Act.
 
B. The Company has authorized a new series of senior convertible debentures of
the Company, which notes shall be convertible into the Company’s common stock,
par value $0.001 per share (the “Common Stock”), in accordance with the terms of
the Debentures.
 
C. Each Buyer wishes to purchase, and the Company wishes to sell, upon the terms
and conditions stated in this Agreement, (i) that aggregate principal amount of
senior convertible debentures, in substantially the form attached hereto as
Exhibit A (the “Debentures”), set forth opposite such Buyer’s name in column (3)
on the Schedule of Buyers (which aggregate amount for all Buyers shall be up to
$30,000,000), which Debentures shall be convertible into shares of Common Stock
at the conversion price set forth in the Debentures (as converted, collectively,
the “Conversion Shares”) and (ii) warrants in substantially the form attached
hereto as Exhibit B (the “Warrants”), to acquire up to that number of additional
shares of Common Stock set forth opposite such Buyer’s name in column (4) of the
Schedule of Buyers (as exercised, collectively, the “Warrant Shares”).
 
D. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit C (the “Registration Rights
Agreement”) pursuant to which the Company will provide certain registration
rights with respect to the Registrable Securities (as defined in the
Registration Rights Agreement) under the 1933 Act and the rules and regulations,
promulgated thereunder and applicable state securities laws.
 
E. The Debentures, the Conversion Shares, the Warrants and the Warrant Shares
collectively are referred to herein as the “Securities”.
 
F. The Company has retained CapStone Investments to act as its placement agent
in connection with the sale of the securities pursuant to this Agreement (the
“Placement Agent”).
 
NOW, THEREFORE, the Company and each Buyer hereby agree as follows:


1. PURCHASE AND SALE OF DEBENTURES AND WARRANTS.
 
 
 

--------------------------------------------------------------------------------

 
(a) Purchase of Debentures and Warrants.
 
(i) Subject to the satisfaction (or waiver) of the conditions set forth in
Sections 5 and 6 below, the Company shall hold a closing in which it shall issue
and sell and the applicable Buyer shall purchase, the Debentures and Warrants
(the “Initial Closing”). The Company may (but is not obligated to) hold one or
more additional closings (each, a “Closing” and the final Closing, the “Final
Closing”) upon the purchase and sale of additional Debentures and Warrants until
an aggregate amount of up to $30,000,000 of Debentures and Warrants has been
sold. No Closing may occur after ten (10) business days after the Initial
Closing.
 
(ii) After the Initial Closing, a prospective Buyer’s execution of the signature
page of this Agreement shall constitute its offer to purchase Debentures and
Warrants (the “Subscription”). The Company may accept or reject the Subscription
from any Buyer, in whole or in part in its sole discretion. The Company’s
written execution of acceptance of the Subscription shall constitute a binding
agreement to sell Debentures and Warrants to such Buyer. The Company shall
notify each Buyer of the portion, if any, of such Buyer’s offer which has been
accepted and, if any portion of a Buyer’s offer is rejected, shall cause the
Escrow Agent to refund to such Buyer the purchase price paid by the Buyer for
the Debentures and Warrants with respect to which such Buyer’s Subscription was
rejected, if any.
 
(iii) At any Closing, each Buyer severally, but not jointly, shall purchase from
the Company on such Closing Date (as defined below), (A) a certain principal
amount in Debentures as set forth opposite such Buyer’s name in column 3 on the
Schedule of Buyers, and (B) Warrants to acquire up to that number of Warrant
Shares as is set forth opposite such Buyer’s name in column 4 on the Schedule of
Buyers. Prior to each Closing, the Company shall deliver to Richardson & Patel
LLP, in trust as escrow agent, the Debentures and the Warrants to be purchased
by the Buyers at such Closing, each registered in such name or names as each
Buyer may designate, with instructions that such Debentures or Warrants are to
be held for release to such Buyers only upon payment in full of the Purchase
Price to the Company by such Buyers as set forth in Section 1(b) hereof.
 
(iv) The date and time of the Initial Closing (the “Initial Closing Date”) shall
be 10:00 a.m., Pacific Time, on the date hereof (or such later date as is
mutually agreed to by the Company and each Buyer). The date and time of each
subsequent Closing (a “Closing Date”) shall be 10:00 a.m., Pacific Time, on the
date that Buyer executes this Agreement or (or such later date as is mutually
agreed to by the Company and each Buyer). Each Closing shall occur after
notification of satisfaction (or waiver) of the conditions to such Closing set
forth in Sections 5 and 6 below at the offices of Richardson & Patel LLP, 10900
Wilshire Boulevard, Suite 500, Los Angeles, California 90024.
 
(v) The aggregate purchase price for the Debentures and the Warrants to be
purchased by each Buyer at any Closing (the “Purchase Price”) shall be the
amount set forth opposite such Buyer’s name in column 6 of the Schedule of
Buyers. Each Buyer shall pay $1.00 for each $1.00 of principal amount of
Debentures and related Warrants to be purchased by such Buyer at such Closing.
 
 
2

--------------------------------------------------------------------------------

 
(b) Form of Payment. On each applicable Closing Date, each Buyer shall pay its
Purchase Price to the Company for the Debentures and the Warrants to be issued
and sold to such Buyer at such Closing by wire transfer of immediately available
funds for the amount of the Purchase Price to an escrow account subject to the
Escrow Agreement among the Company, Richardson & Patel LLP (the “Escrow Agent”)
and the Buyers. On each applicable Closing Date and in accordance with the
Escrow Agreement, the Debentures and Warrants shall be released to the Buyers
who have paid the Purchase Price. If the applicable Closing does not occur
within five (5) business days of a Buyer paying its Purchase Price to the Escrow
Agent, then that Buyer may terminate the Agreement with respect to such Buyer,
subject to Section 7 of this Agreement.
 
2. BUYER’S REPRESENTATIONS AND WARRANTIES.
 
Each Buyer hereby severally, and not jointly, represents and warrants to the
Company and the Placement Agent that:
 
(a) No Public Sale or Distribution. Such Buyer is (i) acquiring the Debentures
and the Warrants and (ii) upon the conversion of the Debentures and exercise of
the Warrants (other than pursuant to a Cashless Exercise (as defined in the
Warrants)) will acquire the Conversion Shares issuable upon conversion of the
Debentures and the Warrant Shares issuable upon exercise of the Warrants, for
its own account and not with a view towards, or for resale in connection with,
the public sale or distribution thereof, except pursuant to sales registered or
exempted under the 1933 Act; provided, however, that by making the
representations herein, such Buyer does not agree to hold any of the Securities
for any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with, or pursuant to, or a registration
statement or an exemption under the 1933 Act. Such Buyer is acquiring the
Securities hereunder in the ordinary course of its business. Such Buyer does not
presently have any agreement or understanding, directly or indirectly, with any
Person to distribute any of the Securities.
 
(b) Accredited Investor Status; No General Solicitation. Such Buyer is an
“accredited investor” as that term is defined in Rule 501(a) of Regulation D.
The definition of “accredited investor” is annexed hereto. Such Buyer is not
required to be registered as a broker-dealer under Section 15 of the Exchange
Act. Such Buyer is not purchasing the Securities as a result of any
advertisement, article, notice or other communication regarding the Securities
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or to such Buyer’s knowledge,
any general solicitation or advertisement.
 
(c) Reliance on Exemptions. Such Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company and the Placement Agent are relying in part upon the truth and accuracy
of, and such Buyer’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of such Buyer set forth herein in
order to determine the availability of such exemptions and the eligibility of
such Buyer to acquire the Securities.
 
 
3

--------------------------------------------------------------------------------

 
(d) Information. Such Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities which have been
requested by such Buyer. Such Buyer and its advisors, if any, have been afforded
the opportunity to ask questions of the Company. Neither such inquiries nor any
other due diligence investigations conducted by such Buyer or its advisors, if
any, or its representatives shall modify, amend or affect such Buyer’s right to
rely on the Company’s representations and warranties contained herein. Such
Buyer understands that its investment in the Securities involves a high degree
of risk. Such Buyer has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Securities.
 
(e) Investment Experience. Such Buyer acknowledges that it can bear the economic
risk and complete loss of its investment in the Securities and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment contemplated hereby.
 
(f) No Governmental Review. Such Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.
 
(g) Transfer or Resale. Such Buyer understands that except as provided in the
Registration Rights Agreement: (i) the Securities have not been and are not
being registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) such Buyer shall have delivered to the Company an
opinion of counsel, in a generally acceptable form, to the effect that such
Securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, (C) such Buyer
provides the Company with reasonable assurance that such Securities can be sold,
assigned or transferred pursuant to Rule 144 or Rule 144A promulgated under the
1933 Act, as amended (or a successor rule thereto) (collectively, “Rule 144”),
or (D) the sale, assignment, or transfer meets the requirement of Regulation S
under the 1933 Act, as amended; (ii) any sale of the Securities made in reliance
on Rule 144 may be made only in accordance with the terms of Rule 144 and
further, if Rule 144 is not applicable, any resale of the Securities under
circumstances in which the seller (or the Person (as defined in Section 3(s))
through whom the sale is made) may be deemed to be an underwriter (as that term
is defined in the 1933 Act) may require compliance with some other exemption
under the 1933 Act or the rules and regulations of the SEC thereunder; and (iii)
neither the Company nor any other Person is under any obligation to register the
Securities under the 1933 Act or any state securities laws or to comply with the
terms and conditions of any exemption thereunder.
 
(h) Legends. Such Buyer understands that the certificates or other instruments
representing the Debentures and the Warrants and, until such time as the resale
of the Conversion Shares and the Warrant Shares have been registered under the
1933 Act as contemplated by the Registration Rights Agreement, the stock
certificates representing Conversion Shares and the Warrant Shares, except as
set forth below, shall bear any legend as required by the “blue sky” laws of any
state and a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such stock certificates):
 
 
4

--------------------------------------------------------------------------------

 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.
 
The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped, if, unless otherwise required by state securities laws, (i) such
Securities are registered for resale under the 1933 Act, (ii) in connection with
a sale, assignment or other transfer, such holder provides the Company with an
opinion of counsel, in a generally acceptable form, to the effect that such
sale, assignment or transfer of the Securities may be made without registration
under the applicable requirements of the 1933 Act, or (iii) such holder provides
the Company with reasonable assurance that the Securities can be sold, assigned
or transferred pursuant to Rule 144 or Rule 144A.
 
(i) Validity; Enforcement. This Agreement and the Registration Rights Agreement
to which such Buyer is a party have been duly and validly authorized, executed
and delivered on behalf of such Buyer and shall constitute the legal, valid and
binding obligations of such Buyer enforceable against such Buyer in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
 
(j) Residency; Organization. If such Buyer is an entity, (i) such Buyer is a
resident of that jurisdiction specified below its address on the Schedule of
Buyers and (ii) such Buyer is a validly existing corporation, limited
partnership or limited liability company and has all requisite corporate,
partnership or limited liability company power and authority to invest in the
Securities pursuant to this Agreement.
 
(k) Brokers and Finders. No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company, any Subsidiary or any Buyer for any commission, fee
or other compensation pursuant to any agreement, arrangement or understanding
entered into by or on behalf of such Buyer.
 
 
5

--------------------------------------------------------------------------------

 
(l) Prohibited Transactions. During the last ten (10) Business Days prior to the
date hereof, neither such Buyer nor any Affiliate (as defined below) of such
Buyer nor any Person acting on behalf of or pursuant to any understanding with
such Buyer or Affiliate of such Buyer has, directly or indirectly, effected or
agreed to effect any short sale, whether or not against the box, established any
“put equivalent position” (as defined in Rule 16a-1(h) under the Exchange Act)
with respect to the Common Stock, granted any other right (including, without
limitation, any put or call option) with respect to the Common Stock or with
respect to any security that includes, relates to or derived any significant
part of its value from the Common Stock or otherwise sought to hedge its
position in the Securities (each, a “Prohibited Transaction”). Prior to the
earliest to occur of (i) the termination of this Agreement or (ii) the date of
the 8-K Filing as described in Section 8(n), such Buyer shall not, and shall
cause any Person acting on behalf of or pursuant to any understanding with such
Buyer not to, engage, directly or indirectly, in a Prohibited Transaction. Such
Buyer acknowledges that the representations, warranties and covenants contained
in this Section 2(l) are being made for the benefit of the Buyers as well as the
Company and that each of the other Buyers shall have an independent right to
assert any claims against such Buyer arising out of any breach or violation of
the provisions of this Section 2(l). For purposes of this Agreement, “Affiliate”
means with respect to any Person, any other Person which directly or indirectly
through one or more intermediaries Controls, is controlled by, or is under
common control with, such Person and “Control” (including the terms
“controlling”, “controlled by” or “under common control with”) means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.
 
3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
Except as set forth in the SEC Reports and the Disclosure Schedule hereto, the
Company represents and warrants to each of the Buyers and the Placement Agent
that:
 
(a) Organization and Qualification. The Company and its “Subsidiaries” (which
for purposes of this Agreement means any material operating entity in which the
Company, directly or indirectly, owns capital stock or holds an equity or
similar interest) are entities duly organized and validly existing in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authority to own their properties and to carry on their
business as now being conducted. Each of the Company and its Subsidiaries is
duly qualified as a foreign entity to do business and is in good standing in
every jurisdiction in which its ownership of property or the nature of the
business conducted by it makes such qualification necessary, except to the
extent that the failure to be so qualified or be in good standing would not have
a Material Adverse Effect. As used in this Agreement, “Material Adverse Effect”
means any material adverse effect on the business, properties, assets,
operations, results of operations, condition (financial or otherwise) or
prospects of the Company and its Subsidiaries, taken as a whole, or on the
transactions contemplated hereby and the other Transaction Documents or by the
agreements and instruments to be entered into in connection herewith or
therewith, or on the authority or ability of the Company to perform its
obligations under the Transaction Documents (as defined below). The Company has
no Subsidiaries except as set forth on Schedule 3(a).
 
 
6

--------------------------------------------------------------------------------

 
(b) Authorization; Enforcement; Validity. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement,
the Debentures, the Registration Rights Agreement, the Warrants, and each of the
other agreements entered into by the parties hereto in connection with the
transactions contemplated by this Agreement (collectively, the “Transaction
Documents”) and to issue the Securities in accordance with the terms hereof and
thereof. The execution and delivery of the Transaction Documents by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby, including, without limitation, the issuance of the Debentures, the
Warrants and the Placement Agent Warrants (as defined below), the reservation
for issuance and the issuance of 100% of the Conversion Shares issuable upon
conversion of the Debentures, the reservation for issuance and issuance of 100%
of the Warrant Shares upon exercise of the Warrants, the reservation of the
shares of Common Stock issuable upon exercise of the warrants (the “Placement
Agent Warrant Shares”) issued to the Placement Agent (the “Placement Agent
Warrants”) have been duly authorized by the Company’s Board of Directors and no
further filing, consent, or authorization is required by the Company, its Board
of Directors or its stockholders, except for post-closing Securities filings or
notifications required to be made under federal or state securities laws. This
Agreement and the other Transaction Documents of even date herewith have been
duly executed and delivered by the Company, and shall constitute the legal,
valid and binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
 
(c) Issuance of Securities. The issuance of the Debentures, the Warrants and the
Placement Agent Warrants are duly authorized and are free from all taxes, liens
and charges with respect to the issue thereof. As of the applicable Closing, a
number of shares of Common Stock shall have been duly authorized and reserved
for issuance which equals at least 100% of the maximum number of shares Common
Stock issuable upon conversion of the Debentures (assuming for purposes hereof,
that the Debentures are convertible at the initial Conversion Price and without
taking into account any limitations on the conversion of the Debentures set
forth in the Debentures) and upon exercise of the Warrants and the Placement
Agent Warrants (without taking into account of any limitations on the exercise
of the Warrants set forth in the Warrants). Upon issuance or conversion in
accordance with the Debentures or exercise in accordance with the Warrants and
the Placement Agent Warrants, as the case may be, and payment of the
consideration set forth in this Agreement, the Debentures, the Warrants and the
Placement Agent Warrants, the Conversion Shares, the Warrant Shares and the
Placement Agent Warrant Shares, respectively, will be validly issued, fully paid
and nonassessable and free from all preemptive or similar rights, taxes, liens
and charges with respect to the issue thereof, with the holders being entitled
to all rights accorded to a holder of Common Stock.
 
 
7

--------------------------------------------------------------------------------

 
(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Debentures and the Warrants, and reservation for issuance and issuance of
the Conversion Shares and the Warrant Shares) will not (i) result in a violation
of the Articles of Incorporation (as defined in Section 3(r)) of the Company or
any of its Subsidiaries or Bylaws (as defined in Section 3(s)) of the Company or
any of its Subsidiaries or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or result in termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations and the rules and regulations of the NASD’s OTC Bulletin
Board (the “Principal Market”)) applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected, except in the cases of clauses (ii) and (iii)
for any such conflicts, violations or defaults which can reasonably be expected
to have no Material Adverse Effect.
 
(e) Consents. The Company is not required to obtain any consent, authorization
or order of, or make any filing or registration with, any court, governmental
agency or any regulatory or self-regulatory agency or any other Person in order
for it to execute, deliver or perform any of its obligations under or
contemplated by the Transaction Documents, in each case in accordance with the
terms hereof or thereof, except for post-closing securities filings or
notifications to be made under federal or state securities laws. All consents,
authorizations, orders, filings and registrations which the Company is required
to obtain pursuant to the preceding sentence have been obtained or effected on
or prior to the applicable Closing Date, except for the filing with the SEC of
one or more Registration Statements in accordance with the requirements of the
Registration Rights Agreement. The Company and its Subsidiaries are unaware of
any facts or circumstances which might prevent the Company from obtaining or
effecting any of the registration, application or filings pursuant to the
preceding sentence. The Company is not in violation of the applicable listing
requirements of the Principal Market and has no knowledge of any facts which
would reasonably lead to delisting or suspension of the Common Stock. The
issuance by the Company of the Securities shall not have the effect of delisting
or suspending the Common Stock from the Principal Market.
 
(f) Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company, (ii) an Affiliate of the Company or (iii) to the
knowledge of the Company, a “beneficial owner” of more than 10% of the shares of
Common Stock (as defined for purposes of Rule 13d-3 of the Securities Exchange
Act of 1934, as amended (the “1934 Act”)). The Company further acknowledges that
no Buyer is acting as a financial advisor or fiduciary of the Company (or in any
similar capacity) with respect to the Transaction Documents and the transactions
contemplated hereby and thereby, and any advice given by a Buyer or any of its
representatives or agents in connection with the Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to such
Buyer’s purchase of the Securities. The Company further represents to each Buyer
that the Company’s decision to enter into the Transaction Documents has been
based solely on the independent evaluation by the Company and its
representatives.
 
 
8

--------------------------------------------------------------------------------

 
(g) No General Solicitation; Placement Agent’s Fees. Neither the Company, nor
any of its Affiliates, nor any Person acting on its or their behalf, has engaged
in any form of general solicitation or general advertising (within the meaning
of Regulation D) in connection with the offer or sale of the Securities. The
Company shall be responsible for the payment of any placement agent’s fees,
financial advisory fees, or brokers’ commissions (other than for persons engaged
by any Buyer or its investment advisor) relating to or arising out of the
transactions contemplated hereby, including, without limitation, placement agent
fees payable to the Placement Agent in connection with the sale of the
Securities. The Company shall pay, and hold each Buyer harmless against, any
liability, loss or expense (including, without limitation, attorney’s fees and
out-of-pocket expenses) arising in connection with any such claim. Other than
the Placement Agent, the Company has not engaged any Placement Agent or other
agents in connection with the sale of the Securities.
 
(h) Private Placement; No Integrated Offering. Subject to the accuracy of the
Buyer’s representations and warranties in Section 2 of this Agreement, the offer
and sale by the Company of the Securities in conformity with the terms of this
Agreement constitute transactions that are exempt from registration under the
1933 Act. None of the Company, its Subsidiaries, any of their Affiliates, and
any Person acting on their behalf has, directly or indirectly, made any offers
or sales of any security or solicited any offers to buy any security, under
circumstances that would require registration of any of the Securities under the
1933 Act or cause this offering of the Securities to be integrated with prior
offerings by the Company for purposes of the 1933 Act or any applicable
stockholder approval provisions, including, without limitation, under the rules
and regulations of any exchange or automated quotation system on which any of
the securities of the Company are listed or designated. None of the Company, its
Subsidiaries, their Affiliates and any Person acting on their behalf will take
any action or steps referred to in the preceding sentence that would require
registration of any of the Securities under the 1933 Act or cause the offering
of the Securities to be integrated with other offerings.
 
(i) Dilutive Effect. The Company understands and acknowledges that the number of
Conversion Shares issuable upon conversion of the Debentures, the Warrant Shares
issuable upon exercise of the Warrants and the Placement Agent Warrant Shares
issuable upon exercise of the Placement Agent Warrants will increase in certain
circumstances. The Company further acknowledges that its obligation to issue
Conversion Shares upon conversion of the Debentures in accordance with this
Agreement and the Debentures, its obligation to issue the Warrant Shares upon
exercise of the Warrants in accordance with this Agreement and the Warrants, and
its obligation to issue the Placement Agent Warrant Shares upon exercise of the
Placement Agent Warrants in accordance with this Agreement and the Placement
Agent Warrants in each case, is absolute and unconditional regardless of the
dilutive effect that such issuance may have on the ownership interests of other
stockholders of the Company.
 
(j) Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Articles of Incorporation or the laws of the
jurisdiction of its formation which is or could become applicable to any Buyer
as a result of the transactions contemplated by this Agreement, including,
without limitation, the Company’s issuance of the Securities and any Buyer’s
ownership of the Securities. The Company has not adopted a stockholder rights
plan or similar arrangement relating to accumulations of beneficial ownership of
Common Stock or a change in control of the Company.
 
 
9

--------------------------------------------------------------------------------

 
(k)  SEC Documents; Financial Statements. (i) During the two (2) years prior to
the date hereof, the Company has filed all reports, schedules, forms, statements
and other documents required to be filed by it with the SEC pursuant to the
reporting requirements of the 1934 Act with respect to such time period (all of
the foregoing filed prior to the date hereof and all exhibits included therein
and financial statements, notes and schedules thereto and documents incorporated
by reference therein being hereinafter referred to as the “SEC Documents”). The
Company has delivered to the Buyers or their respective representatives true,
correct and complete copies of the SEC Documents not available on the EDGAR
system. As of their respective filing dates, the SEC Documents complied in all
material respects with the requirements of the 1934 Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. Each registration statement and any amendment thereto filed by the
Company since January 1, 2005 pursuant to the 1933 Act and the rules and
regulations thereunder, as of the date such statement or amendment became
effective, complied as to form in all material respects with the 1933 Act and
did not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements made therein not misleading; and each prospectus filed pursuant to
Rule 424(b) under the 1933 Act, as of its issue date and as of the closing of
any sale of securities pursuant thereto did not contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.
 
(ii) As of their respective filing dates, the financial statements of the
Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles, consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). No other information provided by or on behalf of the Company to
the Buyers in connection with the transactions contemplated hereby which is not
included in the SEC Documents, including, without limitation, information
referred to in Section 2(d) of this Agreement or in any disclosure schedules,
contains any untrue statement of a material fact or omits to state any material
fact necessary in order to make the statements therein, in the light of the
circumstance under which they are or were made, not misleading.
 
 
10

--------------------------------------------------------------------------------

 
(l) Absence of Certain Changes. Since September 30, 2006, there has been no
event which has had, or could reasonably be expected to result, in a Material
Adverse Effect on the Company and its Subsidiaries taken as a whole. Since
September 30, 2006, there has not been:
 
(i) any change in the consolidated assets, liabilities, financial condition or
operating results of the Company from that reflected in the financial statements
included in the Company’s Annual Report on Form 10-K for the year ended
September 30, 2006, except for changes in the ordinary course of business which
have not had and could not reasonably be expected to have a Material Adverse
Effect, individually or in the aggregate;
 
(ii) any declaration or payment of any dividend, or any authorization or payment
of any distribution, on any of the capital stock of the Company, or any
redemption or repurchase of any securities of the Company;
 
(iii) any material damage, destruction or loss, whether or not covered by
insurance to any assets or properties of the Company or its Subsidiaries;
 
(iv) any waiver, not in the ordinary course of business, by the Company or any
Subsidiary of a material right or of a material debt owed to it;
 
(v) any satisfaction or discharge of any lien, claim or encumbrance or payment
of any obligation by the Company or a Subsidiary, except in the ordinary course
of business and which is not material to the assets, properties, financial
condition, operating results or business of the Company and its Subsidiaries
taken as a whole (as such business is presently conducted and as it is proposed
to be conducted);
 
(vi) any change or amendment to the Company's Articles of Incorporation or
Bylaws, or material change to any material contract or arrangement by which the
Company or any Subsidiary is bound or to which any of their respective assets or
properties is subject;
 
(vii) any material transaction entered into by the Company or a Subsidiary other
than in the ordinary course of business;
 
(viii) the loss of the services of any key employee, or material change in the
composition or duties of the senior management of the Company or any Subsidiary;
or
 
(ix) the loss or threatened loss of any customer which has had or could
reasonably be expected to have a Material Adverse Effect; or
 
The Company and its Subsidiaries, individually and on a consolidated basis, are
not as of the date hereof, and after giving effect to the transactions
contemplated hereby to occur at the applicable Closing, will not be Insolvent
(as defined below). For purposes of this Section 3(l), “Insolvent” means, with
respect to any Person (as defined in Section 3(s)), (i) the present fair
saleable value of such Person’s assets is less than the amount required to pay
such Person’s total Indebtedness (as defined in Section 3(s)), (ii) such Person
is unable to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured, (iii) such
Person intends to incur or believes that it will incur debts that would be
beyond its ability to pay as such debts mature or (iv) such Person has
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted.
 
 
11

--------------------------------------------------------------------------------

 
(m) No Undisclosed Events, Liabilities, Developments or Circumstances. No
material event, liability, development or circumstance has occurred or exists,
or is contemplated to occur with respect to the Company, its Subsidiaries or
their respective business, properties, prospects, operations or financial
condition, that would be required to be disclosed by the Company under
applicable securities laws on a registration statement on Form S-1 filed with
the SEC relating to an issuance and sale by the Company of its Common Stock and
which has not been publicly announced.
 
(n) Use of Proceeds. The net proceeds of the sale of the Debentures and the
Warrants hereunder shall be used by the Company for working capital and general
corporate purposes. The Company is not, nor will the Company be engaged in, the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulations T, U or X of the Board of Governors of
the Federal Reserve System), and no amounts borrowed under this Debenture will
be used to purchase or carry any margin stock or to extend credit to others for
the purpose of purchasing or carrying any margin stock.
 
(o) Conduct of Business; Regulatory Permits. Neither the Company nor its
Subsidiaries is in violation of any term of or in default under its Articles of
Incorporation or Bylaws or their organizational charter or articles of
incorporation or bylaws, respectively. Neither the Company nor any of its
Subsidiaries is in violation of any judgment, decree or order or any statute,
ordinance, rule or regulation that are currently necessary or applicable to the
operation of the Company or its Subsidiaries as currently conducted and neither
the Company nor any of its Subsidiaries will conduct its business in violation
of the foregoing except for possible violations which would not, individually or
in the aggregate, have a Material Adverse Effect. Without limiting the
generality of the foregoing, the Company is not in violation of any of the
rules, regulations or requirements of the Principal Market or the SEC or other
state or federal securities laws and has no knowledge of any facts or
circumstances which would reasonably lead to delisting or suspension of the
Common Stock by the Principal Market in the foreseeable future. Since September
30, 2006, (i) the Common Stock has been designated for quotation on the
Principal Market, (ii) trading in the Common Stock has not been suspended by the
SEC or the Principal Market and (iii) the Company has received no communication,
written or oral, from the SEC or the Principal Market regarding the suspension
or delisting of the Common Stock from the Principal Market. The Company and its
Subsidiaries possess all certificates, authorizations and permits issued by the
appropriate regulatory authorities necessary to conduct their respective
businesses, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Material Adverse Effect, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.
 
 
12

--------------------------------------------------------------------------------

 
(p) Sarbanes-Oxley Act; Internal Controls. The Company is in compliance with any
and all applicable requirements of the Sarbanes-Oxley Act of 2002 that are
effective as of the date hereof, and any and all applicable rules and
regulations promulgated by the SEC thereunder that are effective as of the date
hereof, except where such noncompliance would not have, individually or in the
aggregate, a Material Adverse Effect. The Company and the Subsidiaries maintain
a system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management's
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management's general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. To the extent necessary to comply with applicable SEC rules, the
Company has established disclosure controls and procedures (as defined in 1934
Act Rules 13a-15(e) and 15d-15(e)) for the Company and designed such disclosure
controls and procedures to ensure that material information relating to the
Company, including the Subsidiaries, is made known to the certifying officers by
others within those entities, particularly during the period in which the
Company’s most recently filed period report under the 1934 Act, as the case may
be, is being prepared. The Company's certifying officers have evaluated the
effectiveness of the Company's controls and procedures as of the end of the
period covered by the most recently filed periodic report under the 1934 Act
(such date, the "Evaluation Date"). The Company presented in its most recently
filed periodic report under the 1934 Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date. Since the Evaluation Date, there
have been no significant changes in the Company's internal controls (as such
term is defined in Item 308 of Regulation S-K) or, to the best of the Company's
knowledge, in other factors that could significantly affect the Company's
internal controls. The Company maintains and will continue to maintain a
standard system of accounting established and administered in accordance with
United States GAAP and the applicable requirements of the 1934 Act.
 
(q) Transactions With Affiliates. Except as set forth in the SEC Documents filed
at least ten (10) Business Days prior to the date hereof, none of the officers,
directors or employees of the Company is presently a party to any transaction
with the Company or any of its Subsidiaries (other than for ordinary course
services as employees, officers or directors), including any contract, agreement
or other arrangement providing for the furnishing of services to or by,
providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director or employee or, to the
knowledge of the Company, any corporation, partnership, trust or other entity in
which any such officer, director, or employee has a substantial interest or is
an officer, director, trustee or partner.
 
 
13

--------------------------------------------------------------------------------

 
(r) Equity Capitalization. (i) As of the date hereof, the authorized capital
stock of the Company consists of (i) 300,000,000 shares of Common Stock, of
which as of the date hereof, [178,635,325] are issued and outstanding and (ii)
no shares of preferred stock. All of such outstanding shares have been validly
issued and are fully paid and nonassessable and were issued in full compliance
with applicable state and federal securities law and any rights of third
parties. All of the issued and outstanding shares of capital stock of each
Subsidiary have been duly authorized and validly issued and are fully paid,
nonassessable and free of pre-emptive rights, and were issued in full compliance
with applicable state and federal securities law and any rights of third parties
and are owned by the Company, beneficially and of record, subject to no lien,
encumbrance or other adverse claim. None of the Company’s or the Subsidiary’s
share capital is subject to preemptive rights or any other similar rights or any
liens or encumbrances suffered or permitted by the Company or any Subsidiary.
Except with respect to the Warrants and the Placement Agent Warrants, there are
no outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any share capital of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional share capital of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any share capital of the
Company or any of its Subsidiaries. Except as set forth in the Disclosure
Schedule, there are no outstanding debt securities, notes, credit agreements,
credit facilities or other agreements, documents or instruments evidencing
Indebtedness of the Company or any of its Subsidiaries or by which the Company
or any of its Subsidiaries is or may become bound. There are no financing
statements securing obligations in any material amounts, either singly or in the
aggregate, filed in connection with the Company or any of its Subsidiaries.
Except as set forth in the Disclosure Schedule, there are no agreements or
arrangements under which the Company is obligated to register the sale of any of
their securities under the 1933 Act (except the Registration Rights Agreement).
 
(ii) The issuance and sale of the Securities hereunder will not obligate the
Company to issue or offer to issue shares of Common Stock or other securities to
any other Person (other than the Buyers) and will not result in the adjustment
of the exercise, conversion, exchange or reset price of any outstanding
security.


(iii) The Company has furnished to the Buyers true, correct and complete copies
of the Company’s Articles of Incorporation, as amended and as in effect on the
date hereof (the “Articles of Incorporation”), and the Company’s Bylaws, as
amended and as in effect on the date hereof (the “Bylaws”), and the terms of all
securities convertible into, or exercisable or exchangeable for, shares of
Common Stock and the material rights of the holders thereof in respect thereto.


(s) Indebtedness and Other Contracts. Except for Permitted Indebtedness, the
Company (i) has no outstanding Indebtedness (as defined below), (ii) is not a
party to any contract, agreement or instrument, the violation of which, or
default under which, by the other party(ies) to such contract, agreement or
instrument would result in a Material Adverse Effect, (iii) is not in violation
of any term of or in default under any material contract, agreement or
instrument, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect, and (iv) is not
a party to any contract, agreement or instrument, the performance of which, in
the judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect.
 
 
14

--------------------------------------------------------------------------------

 
For purposes of this Agreement: (x) “Indebtedness” of any Person means, without
duplication (A) all indebtedness for borrowed money, (B) all obligations issued,
undertaken or assumed as the deferred purchase price of property or services
(other than trade payables entered into in the ordinary course of business), (C)
all reimbursement or payment obligations with respect to letters of credit,
surety bonds and other similar instruments, (D) all obligations evidenced by
notes, bonds, debentures or similar instruments, including obligations so
evidenced incurred in connection with the acquisition of property, assets or
businesses, (E) all indebtedness created or arising under any conditional sale
or other title retention agreement, or incurred as financing, in either case
with respect to any property or assets acquired with the proceeds of such
indebtedness (even though the rights and remedies of the seller or bank under
such agreement in the event of default are limited to repossession or sale of
such property), (F) all monetary obligations under any leasing or similar
arrangement which, in connection with generally accepted accounting principles,
consistently applied for the periods covered thereby, is classified as a capital
lease, (G) all indebtedness referred to in clauses (A) through (F) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (H) all Contingent Obligations in respect
of indebtedness or obligations of others of the kinds referred to in clauses (A)
through (G) above; (y) “Contingent Obligation” means, as to any Person, any
direct or indirect liability, contingent or otherwise, of that Person with
respect to any indebtedness, lease, dividend or other obligation of another
Person if the primary purpose or intent of the Person incurring such liability,
or the primary effect thereof, is to provide assurance to the obligee of such
liability that such liability will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such liability
will be protected (in whole or in part) against loss with respect thereto; and
(z) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.
 
(t) Absence of Litigation. There is no material action, suit, proceeding,
inquiry or investigation before or by the Principal Market, any court, public
board, government agency, self-regulatory organization or body pending or, to
the knowledge of the Company, threatened against or affecting the Company, the
Common Stock or any of the Company’s Subsidiaries, any of the Company’s or its
Subsidiaries’ officers or directors or the transactions contemplated by the
Transaction Documents.
 
(u) Employee Relations. (i) The Company is not a party to or bound by any
collective bargaining agreements or other agreements with labor organizations.
The Company has not violated in any material respect any laws, regulations,
orders or contract terms, affecting the collective bargaining rights of
employees, labor organizations or any laws, regulations or orders affecting
employment discrimination, equal opportunity employment, or employees’ health,
safety, welfare, wages and hours.
 
 
15

--------------------------------------------------------------------------------

 
(ii) (a) There are no labor disputes existing, or to the Company's knowledge,
threatened, involving strikes, slow-downs, work stoppages, job actions,
disputes, lockouts or any other disruptions of or by the Company's employees,
(b) there are no unfair labor practices or petitions for election pending or, to
the Company's knowledge, threatened before the National Labor Relations Board or
any other foreign, federal, state or local labor commission relating to the
Company's employees, (c) no demand for recognition or certification heretofore
made by any labor organization or group of employees is pending with respect to
the Company and (d) to the Company's best knowledge, the Company enjoys good
labor and employee relations with its employees and labor organizations.
 
(iii) The Company is, and at all times has been, in compliance in all material
respects with all applicable laws respecting employment (including laws relating
to classification of employees and independent contractors) and employment
practices, terms and conditions of employment, wages and hours, and immigration
and naturalization.
 
(iv) The Company is not a party to, or bound by, any employment or other
contract or agreement that contains any severance, termination pay or change of
control liability or obligation, including, without limitation, any “excess
parachute payment,” as defined in Section 2806(b) of the Internal Revenue Code.
 
(v) Title. The Company and its Subsidiaries have good and marketable title in
fee simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Company and its
Subsidiaries, in each case free and clear of all liens, encumbrances and defects
except such as do not materially affect the value of such property and do not
interfere with the use made and proposed to be made of such property by the
Company and any of its Subsidiaries. Any real property and facilities and
personal property held under lease by the Company and any of its Subsidiaries
are held by them under valid, subsisting and enforceable leases with such
exceptions as are not material and do not interfere with the use made and
proposed to be made of such property and buildings by the Company and its
Subsidiaries.
 
(w) Intellectual Property. The Company and the Subsidiaries have, or have rights
to use, all patents, trademarks, trademark applications, service marks, trade
names, copyrights, licenses and other intellectual property rights necessary or
material for use in connection with its business as described in the SEC Reports
and which the failure to so have could have a Material Adverse Effect
(collectively, the “Intellectual Property Rights”). Neither the Company nor any
Subsidiary has received a written notice that the use of the Intellectual
Property Rights by the Company or any Subsidiary violates or infringes upon the
rights of any Person. To the knowledge of the Company, (i) use of the
Intellectual Property Rights by the Company or any Subsidiary does not violate
or infringe upon the rights of any Person, and (ii) no third Party is infringing
upon the Intellectual Property Rights of the Company or any Subsidiary. To the
knowledge of the Company, all such Intellectual Property Rights are enforceable.
 
(x) Tax Status. The Company and each of its Subsidiaries (i) has made or filed
all foreign, federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and (iii) has set aside on its books
provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
There are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, and the officers of the Company know of no basis
for any such claim. All taxes and other assessments and levies that the Company
or any Subsidiary is required to withhold or to collect for payment have been
duly withheld and collected and paid to the proper governmental entity or third
party when due. There are no tax liens or claims pending or, to the Company’s
knowledge, threatened against the Company or any Subsidiary or any of their
respective assets or property. There are no outstanding tax sharing agreements
or other such arrangements between the Company and any Subsidiary or other
corporation or entity.
 
 
16

--------------------------------------------------------------------------------

 
(y)  Insurance Coverage. The Company and each Subsidiary maintains in full force
and effect insurance coverage that is customary for comparably situated
companies for the business being conducted and properties owned or leased by the
Company and each Subsidiary, and the Company reasonably believes such insurance
coverage to be adequate against all liabilities, claims and risks against which
it is customary for comparably situated companies to insure.
 
(z) Ranking of Debentures. Except for Indebtedness outstanding immediately prior
to such Closing Date as set forth in the Disclosure Schedule, no Indebtedness of
the Company is senior to or ranks pari passu with the Debentures in right of
payment, whether with respect of payment of redemptions, interest, damages or
upon liquidation or dissolution or otherwise.
 
(aa) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its 1934
Act filings and is not so disclosed or that otherwise would be reasonably likely
to have a Material Adverse Effect.
 
(bb) Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result or that could reasonably be expected to cause or result,
in the stabilization or manipulation of the price of any security of the Company
to facilitate the sale or resale of any of the Securities or (ii) other than the
Placement Agent, sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities.
 
(cc) Company’s Knowledge. For purposes of this Agreement, “knowledge of the
Company” or the “Company’s knowledge” means the actual knowledge of the
executive officers (as defined in Rule 405 under the 1933 Act) of the Company.
 
4. COVENANTS.
 
(a) Best Efforts. Each party shall use its best efforts timely to satisfy each
of the conditions to be satisfied by it as provided in Sections 5 and 6 of this
Agreement.
 
 
17

--------------------------------------------------------------------------------

 
(b) Form D and Blue Sky. The Company agrees to file a Form D with respect to the
Securities as required under Regulation D and to provide a copy thereof to each
Buyer and the Placement Agent promptly after such filing. The Company shall, on
or before the applicable Closing Date, take such action as the Company shall
reasonably determine is necessary in order to obtain an exemption for or to
qualify the Securities for sale to the Buyers at such Closing pursuant to this
Agreement under applicable securities or “Blue Sky” laws of the states of the
United States (or to obtain an exemption from such qualification), and shall
provide evidence of any such action so taken to the Buyers and the Placement
Agent on or prior to such Closing Date. The Company shall make all filings and
reports relating to the offer and sale of the Securities required under
applicable securities or “Blue Sky” laws of the states of the United States
following each Closing Date.
 
(c) Reporting Status. Until the date on which the Investors (as defined in the
Registration Rights Agreement) shall have sold all the Conversion Shares and the
Warrant Shares and none of the Debentures or the Warrants is outstanding (the
“Reporting Period”), the Company shall file all reports required to be filed
with the SEC pursuant to the 1934 Act, and the Company shall not terminate its
status as an issuer required to file reports under the 1934 Act even if the 1934
Act or the rules and regulations thereunder would otherwise permit such
termination. The Company will furnish to the Buyers and/or their assignees such
information relating to the Company and its Subsidiaries as from time to time
may reasonably be requested by the Buyers and/or their assignees; provided,
however, that the Company shall not disclose material nonpublic information to
the Buyers, or to advisors to or representatives of the Buyers, unless prior to
disclosure of such information the Company identifies such information as being
material nonpublic information and provides the Buyers, such advisors and
representatives with the opportunity to accept or refuse to accept such material
nonpublic information for review and any Buyer wishing to obtain such
information enters into an appropriate confidentiality agreement with the
Company with respect thereto.
 
(d) Listing. The Company shall promptly secure the listing of all of the
Registrable Securities (as defined in the Registration Rights Agreement) upon
each national securities exchange and automated quotation system, if any, upon
which the Common Stock is then listed (subject to official notice of issuance)
and shall maintain such listing of all Registrable Securities from time to time
issuable under the terms of the Transaction Documents. The Company shall
maintain the Common Stocks’ authorization for quotation on the Principal Market.
Neither the Company nor any of its Subsidiaries shall take any action which
would be reasonably expected to result in the delisting or suspension of the
Common Stock on the Principal Market. The Company shall pay all fees and
expenses in connection with satisfying its obligations under this Section 4(d).
 
(e) Fees. The Company shall reimburse all (i) reasonable costs and expenses
(including travel-related expenses) of Placement Agent, including without
limitation, fees, expenses, travel expenses and disbursements of outside
counsel, consultants and engineers incurred in connection with due diligence and
preparation of the Transaction Documents and the administration of the Notes and
(ii) reasonable costs, expenses and travel expenses of Agent (including fees and
costs of Agent’s outside counsel) in connection with the enforcement or
protection of their rights and remedies under the Notes. These fees shall not
exceed $10,000 unless prior approval has been granted by the Company. Except as
otherwise set forth in the Transaction Documents, each party to this Agreement
shall bear its own expenses in connection with the sale of the Securities to the
Buyers.
 
 
18

--------------------------------------------------------------------------------

 
(f) Conduct of Business. The business of the Company and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any state
or federal governmental entity, administrative agency or other regulatory
agency, except where such violations would not result, either individually or in
the aggregate, in a Material Adverse Effect.
 
(g) No Conflicting Agreements. The Company will not take any action, enter into
any agreement or make any commitment that would conflict or interfere in any
material respect with the Company’s obligations to the Buyers under the
Transaction Documents.
 
(h) Compliance with Laws. The Company will comply in all material respects with
all applicable laws, rules, regulations, orders and decrees of all state or
federal governmental entities, administrative agencies or other regulatory
agencies..
 
(i) Reservation of Common Stock. The Company shall at all times reserve and keep
available out of its authorized but unissued shares of Common Stock, solely for
the purpose of providing for the conversion of the Debentures (including
Interest) and the exercise of the Warrants and the Placement Agent Warrants,
such number of shares of Common Stock as shall from time to time equal the
Conversion Shares issuable upon the due conversion of 100% of the Debentures,
Interest Shares (as defined in the Debenture) and the Warrant Shares and the
Placement Agent Warrant Shares issuable upon the due exercise of the Warrants
and the Placement Agent Warrants, as the case may be, in accordance with their
respective terms.
 
(j) Independent Directors. Within 120 days of this Agreement, the Company’s
Board of Directors will use commercially reasonable efforts to appoint two
additional members to serve on the Board. Both of these directors shall qualify
as “independent directors” as defined by NASDAQ Market Place Rule 4350. One of
these directors shall be proposed by the Required Holders (as defined in the
Debenture), subject to the prior approval of then current Company Board of
Directors, which approval may not be unreasonably withheld or delayed.
 
5. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.
 
The obligation of the Company hereunder to issue and sell the Debentures and the
related Warrants to each Buyer at any Closing is subject to the satisfaction, at
or before the applicable Closing Date, of each of the following conditions,
provided that these conditions are for the Company’s sole benefit and may be
waived by the Company at any time in its sole discretion by providing such Buyer
with prior written notice thereof:
 
(i) Such Buyer shall have executed each of the Transaction Documents to which it
is a party and delivered the same to the Company.
 
(ii) Such Buyer shall have delivered to the Escrow Agent the Purchase Price by
wire transfer of immediately available funds.
 
 
19

--------------------------------------------------------------------------------

 
(iii) The Buyers collectively shall have delivered to the Escrow Agent by wire
transfer at least $15,000,000 of immediately available funds, either at this
Closing or prior Closings.
 
(iv) The representations and warranties of such Buyer shall be true and correct
in all material respects as of the date when made and as of such Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date), and such Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by such
Buyer at or prior to such Closing Date.
 
6. CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.
 
The obligation of each Buyer hereunder to purchase the Debentures and the
related Warrants at any Closing is subject to the satisfaction, at or before the
applicable Closing Date, of each of the following conditions, provided that
these conditions are for each Buyer’s sole benefit and may be waived by such
Buyer at any time in its sole discretion by providing the Company with prior
written notice thereof:
 
(i) The Company shall have executed and delivered to such Buyer (A) each of the
Transaction Documents, (B) the Debentures (in such principal amounts as such
Buyer shall request) being purchased by such Buyer at such Closing pursuant to
this Agreement, and (C) the Warrants (in such amounts as such Buyer shall
request) being purchased by such Buyer at such Closing pursuant to this
Agreement.
 
(ii) Such Buyer shall have received the opinion of Richardson & Patel LLP, the
Company’s corporate counsel, dated as of such Closing Date, in substantially the
form of Exhibit D attached hereto.
 
(iii) The Company shall have delivered to such Buyer a certificate evidencing
the formation and good standing of the Company and each of its Subsidiaries in
such entity’s jurisdiction of formation issued by the Secretary of State (or
comparable office) of such jurisdiction.
 
(iv) The Company shall have delivered to such Buyer a certified copy of the
Articles of Incorporation as certified by the Secretary of State of the State of
Nevada.
 
(v) The Company shall have delivered to such Buyer a certificate, executed by
the Chief Executive Officer of the Company and dated as of the applicable
Closing Date, as to (i) resolutions adopted by the Company’s Board of Directors
to approve the transactions contemplated by this Agreement, (ii) the Articles of
Incorporation and (iii) the Bylaws, each as in effect at such Closing.
 
(vi) The representations and warranties of the Company shall be true and correct
as of the date when made and as of such Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date) and
the Company shall have performed, satisfied and complied in all respects with
the covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by the Company at or prior to such
Closing Date. Such Buyer shall have received a certificate, executed by the
Chief Executive Officer of the Company, dated as of such Closing Date, to the
foregoing effect.
 
 
20

--------------------------------------------------------------------------------

 
(vii) The Company shall have obtained all governmental, regulatory or third
party consents and approvals, if any, necessary for the sale of the Securities,
except for post-closing securities filings or notifications required to be made
under federal or state securities laws.
 
(viii) No judgment, writ, order, injunction, award or decree of or by any court,
or judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or by the other Transaction Documents.
 
(ix) No stop order or suspension of trading shall have been imposed by the
Principal Market, the SEC or any other governmental or regulatory body with
respect to public trading in the Common Stock.
 
(x) The Company shall have delivered to such Buyer such other documents relating
to the transactions contemplated by this Agreement as such Buyer or its counsel
may reasonably request.
 
7. TERMINATION. In the event that a Closing shall not have occurred with respect
to a Buyer on or before three (3) Business Days (or, in the case of the Initial
Closing, one (1) Business Day) from the date Buyer executed such Agreement due
to the Company’s or such Buyer’s failure to satisfy the conditions set forth in
Sections 5 and 6 above (and the nonbreaching party’s failure to waive such
unsatisfied condition(s)), the nonbreaching party shall have the option to
terminate this Agreement with respect to such breaching party (but in the case
that a Buyer is the breaching party, only with respect to such breaching Buyer)
at the close of business on such date without liability of any party to any
other party. In the event of termination by the Company or any Buyer of its
obligations to effect the Initial Closing pursuant to this Agreement, written
notice thereof shall forthwith be given to the other Buyers and the other Buyers
shall have the right to terminate their obligations to effect the Initial
Closing upon written notice to the Company and the other Buyers. Nothing in this
Section 7 shall be deemed to release any party from any liability for any breach
by such party of the terms and provisions of this Agreement or the other
Transaction Documents or to impair the right of any party to compel specific
performance by any other party of its obligations under this Agreement or the
other Transaction Documents.
 
 
21

--------------------------------------------------------------------------------

 
8. MISCELLANEOUS.
 
(a) Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This Agreement
shall be governed by, and construed in accordance with, the internal laws of the
State of New York without regard to the choice of law principles thereof. Each
of the parties hereto irrevocably submits to the exclusive jurisdiction of the
courts of the State of New York located in New York County and the United States
District Court for the Southern District of New York for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement. Each of the parties hereto irrevocably consents
to the jurisdiction of any such court in any such suit, action or proceeding and
to the laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.
 
(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.
 
(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 
(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
(e) Entire Agreement; Amendments. This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Buyers, the Company, their Affiliates and Persons acting on their behalf with
respect to the matters discussed herein and therein, and this Agreement, the
other Transaction Documents and the instruments referenced herein contain the
entire understanding of the parties with respect to the matters covered herein
and therein and, except as specifically set forth herein or therein, neither the
Company nor any Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters. No provision of this Agreement may be
amended other than by an instrument in writing signed by the Company and the
Required Holders (as defined in the Debentures) and any amendment to this
Agreement made in conformity with the provisions of this Section 9(e) shall be
binding on all Buyers and holders of Securities, as applicable; provided that
any amendment of Sections 1(a)(iii), 4(a) through 4(d), and 5 shall require the
consent of all Buyers; provided, further, however, that any amendment that
disproportionately affects a Buyer in a materially and adversely manner (except
as a result of holding a greater percentage of Debentures) shall require prior
written consent of such Buyer; provided further, however, that any Buyer may be
added as a party to this Agreement in accordance with Section 1 of this
Agreement by the Company without the consent of the prior Buyers. No provision
hereof may be waived other than by an instrument in writing signed by the party
against whom enforcement is sought. No such amendment shall be effective to the
extent that it applies to less than all of the holders of the applicable
Securities then outstanding. No consideration shall be offered or paid to any
Person to amend or consent to a waiver or modification of any provision of any
of the Transaction Documents unless the same consideration also is offered to
all of the parties to the Transaction Documents, holders of Debentures or
holders of the Warrants, as the case may be. The Company has not, directly or
indirectly, made any agreements with any Buyers relating to the terms or
conditions of the transactions contemplated by the Transaction Documents except
as set forth in the Transaction Documents. Without limiting the foregoing, the
Company confirms that, except as set forth in this Agreement, no Buyer has made
any commitment or promise or has any other obligation to provide any financing
to the Company or otherwise.
 
 
22

--------------------------------------------------------------------------------

 
(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:
 
If to the Company:
 
Composite Technology Corporation
2026 McGaw Avenue
Irvine, California 92614
Telephone: (949) 428-8500
Facsimile: (949) 660-1533
Attention: Chief Executive Officer
 
With a copy to:
 
Richardson & Patel, LLP
10900 Wilshire Blvd., Suite 500
Los Angeles, California 90024
Telephone: (310) 208-1182
Facsimile: (310) 208-1154
Attention: Kevin Leung, Esq.
 
 
23

--------------------------------------------------------------------------------

 
If to a Buyer or Buyers:
 
to its address and facsimile number set forth on the Schedule of Buyers, with
copies to such Buyer’s representatives as set forth on the Schedule of Buyers.
 
or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) Business Days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above,
respectively.
 
(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Debentures or the Warrants.
 
(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.
 
(i) Survival. The representations and warranties of the Company and the Buyers
contained in Sections 2 and 3 and the agreements and covenants set forth in
Sections 4 and 8 shall survive the applicable Closing. Each Buyer shall be
responsible only for its own representations, warranties, agreements and
covenants hereunder.
 
(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
(k) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
(l) Independent Nature of Buyers’ Obligations and Rights. The obligations of
each Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Buyers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents. Each Buyer confirms that
it has independently participated in the negotiation of the transaction
contemplated hereby with the advice of its own counsel and advisors. Each Buyer
shall be entitled to independently protect and enforce its rights, including,
without limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Buyer to be
joined as an additional party in any proceeding for such purpose. The Company
acknowledges that each of the Buyers has been provided with the same Transaction
Documents for the purpose of closing a transaction with multiple Buyers and not
because it was required or requested to do so by any Buyer.
 
 
24

--------------------------------------------------------------------------------

 
(m) Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.
 
(n) Publicity. Except as set forth below, no public release or announcement
concerning the transactions contemplated hereby shall be issued by the Company
or the Buyers without the prior consent of the Company (in the case of a release
or announcement by the Buyers) or the Buyers (in the case of a release or
announcement by the Company) (which consents shall not be unreasonably
withheld), except as such release or announcement may be required by law or the
applicable rules or regulations of any securities exchange or securities market,
in which case the Company or the Buyers, as the case may be, shall allow the
Buyers or the Company, as applicable, to the extent reasonably practicable in
the circumstances, reasonable time to comment on such release or announcement in
advance of such issuance. By 8:30 a.m. (New York City time) on the Trading Day
(as defined below) immediately following the Initial Closing Date, the Company
shall issue a press release disclosing the consummation of the transactions
contemplated by this Agreement. The Company will file a Current Report on Form
8-K attaching the press release described in the foregoing sentence as well as
copies of the Transaction Documents, on the first Trading Day immediately
following the Initial Closing. In addition, the Company will make such other
filings and notices in the manner and time required by the SEC or the Principal
Market. Notwithstanding the foregoing, the Company shall not publicly disclose
the name of any Buyer, or include the name of any Buyer in any filing with the
SEC (other than the Registration Statement and any exhibits to filings made in
respect of this transaction in accordance with periodic filing requirements
under the 1934 Act) or any regulatory agency or the Principal Market, without
the prior written consent of such Buyer, except to the extent such disclosure is
required by law or trading market regulations, in which case the Company shall
provide the Buyers with prior notice of such disclosure. For purposes of this
Agreement, “Trading Day” means (i) if the relevant stock or security is listed
or admitted for trading on The New York Stock Exchange, Inc., the Nasdaq Global
Market, the Nasdaq Capital Market, any other national securities exchange, or
the OTC Bulletin Board, a day on which such exchange is open for business; or
(ii) if the relevant stock or security is quoted on a system of automated
dissemination of quotations of securities prices, a day on which trades may be
effected through such system.
 


 
[Signature Page Follows]
 
25

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 



       
COMPANY:
      COMPOSITE TECHNOLOGY CORPORATION   
   
   
    By:   /s/ Benton H Wilcoxon   

--------------------------------------------------------------------------------

Benton H Wilcoxon  
Chief Executive Officer

 
 
26

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 


 
BUYERS:
 
________________________________________
Buyer
 
 
____/s/___________________________________
Signature
 
 
________________________________________
Authorized Representative
 
 
________________________________________
Title
 





SUBSCRIPTION ACCEPTANCE (REGARDING POST-INITIAL CLOSING BUYERS):


Accepted as of the ___ day of _________, 2007 as to $_______________ in
principal of Debentures and the related number of Warrants;


Subscription price accepted being $______________


COMPOSITE TECHNOLOGY CORPORATION


By: /s/ Benton Wilcoxon
Name: Benton Wilcoxon
Title: Chief Executive Officer
 
 
27

--------------------------------------------------------------------------------

 